Citation Nr: 1518987	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel






INTRODUCTION

The Veteran had active service from July 1981 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VARO. 

At his request, the Veteran was scheduled for a Board hearing in June 2014.  He failed to report the hearing and neither provided good cause for failure to report nor requested rescheduling of the hearing.  The request is considered withdrawn.  

This claim was processed using electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and their representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided adequate VCAA notice with respect to his claim in a March 2011 letter, prior to the December 2011 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claim. 

Duty to Assist 

The duty to assist, which includes assisting the claimant in the procurement of relevant records, has been met.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The RO obtained the Veteran's service treatment records and VA treatment records; the Veteran did not identify any private records of treatment for hearing loss.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c) (4) (2014).  The Veteran was provided with a November 2011 VA audio examination.  The examiner offered a medical opinion as to whether it is at least as likely as not that the Veteran's hearing loss disability is caused or aggravated by established in-service noise exposure.  The medical opinion was adequate because the examiner reviewed the claims file, considered and addressed the Veteran's contentions, and provided a pertinent supporting rationale.  Based on the foregoing, the Board finds the medical opinion to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302 -05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Service Connection

The Veteran seeks service connection for a bilateral hearing loss disability, stating in his claim that the disability began in service.

Relevant law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, there is no presumed service connection for his hearing loss disability because as will be discussed in this decision, the Veteran was not diagnosed with a bilateral hearing loss disability within one year of service; indeed, it was not diagnosed until decades after service in conjunction with this claim.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for a bilateral hearing loss disability, Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2014), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).




The Veteran contends that his bilateral hearing loss disability is due to his service as a dog handler in service.  He urges that he was exposed to loud barking of large German Shepherds in his car and in close quarters many hours per day.  He explained that he was also exposed to excessive noise in the form of gunfire, and that hearing protection was not worn.  Exposure to significant acoustic trauma is thus likely and may be presumed.  Additionally, the Veteran's currently diagnosed bilateral sensorineural hearing loss is considered a disability for VA purposes.  38 C.F.R. § 3.385 (2014). 

Thus, the Board must now determine whether his current bilateral hearing loss disability is due to the documented acoustic trauma in service. 

The Veteran's service treatment records do not show findings of hearing loss.  His April 1981 enlistment examination contains an audiogram.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
-
15
LEFT
15
10
5
-
25

He denied any history of or current hearing loss.  

A July 1981 audiogram shows puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
0
0
15
25
30



A February 1982 audiogram shows puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
10
10
10
15
20

At his separation examination in April 1984, he denied hearing loss or ear trouble, either presently or by history.  An audiogram shows puretone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
15
LEFT
10
10
10
15
20

The Veteran first filed a claim for a bilateral hearing disability in February 2011, claiming on the VA Form 21-526 hearing loss related to his MP dog handler duties.  However, he did not state when his hearing loss started. 

The Veteran was afforded a VA audio examination in November 2011.  He claimed hearing loss in both ears.  Veteran stated that he had significant noise exposure in service including dog handling and weapons use without ear protection.  The examiner noted that the Veteran reportedly had been diagnosed with decreased hearing in 1984 during separation physical.  The Veteran reported a post service history of work as a bail bondsman for 16 years and a police officer for 6 years, each without hearing protection.  He reported hunting recreationally with ear protection.  He reported no family history of ear disease and no history of ear disease, head injury or ear trauma.  However, the service treatment records discussed above do not reflect such a diagnosis.  The Veteran described current decreased hearing.  The examiner noted that in-service noise exposure was conceded.  

On testing, each ear showed 100 percent discrimination.  An audiogram shows puretone thresholds, in decibels, were as follows:
	



HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
25
25
25
30
40
30
LEFT
25
20
25
45
55
36.3

To reiterate, based on the audiological evaluation results from this examination, a current bilateral hearing loss disability is established.  See 38 C.F.R. § 3.385 (2014).  As to etiology of the Veteran's bilateral hearing loss disability, the examiner found that while noise exposure was conceded, it less likely as not that the current hearing loss was due to service, and specifically his work as a dog handler.  The VA examiner provided the following rationale: based on records received and reviewed, the Veteran's hearing suggests hearing within normal limits at enlistment and separation therefore, records do not indicate any hearing loss (or even any significant threshold shifts) at separation and therefore, it is less likely as not that hearing loss is related to or result of military service.  Based on the degree of hearing loss which is mild, it would be expected that it started during work as police officer.  

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability.  

In reaching that conclusion, the Board finds the opinion expressed in the November 2011 VA examination report to be of significant probative value.  The opinion was based on a review of the claims file and addressed the Veteran's contentions.  Further, a complete and through rationale is provided for the opinion rendered.  It is clear the reviewer addressed the Veteran's contentions and accepted the noise exposure history, but based on a lack of complaints or medical treatment after separation from service in 1984 until 2011, considering the intervening noise exposure  as a policeman as well as the minimal degree of hearing loss, and his professional expertise, found that it was less likely than not that the Veteran's bilateral hearing loss disability was caused or aggravated his in-service noise exposure.  The reviewer's conclusions are fully explained and consistent with the evidence of record.  Consistent with Hensley, the examiner considered the audiograms in service, some of which showed threshold levels above 20 decibels.  The examiner explained that the entrance and separation audiograms supported the conclusion that there was no significant threshold shift.  The Board finds this explanation to be sound and not inconsistent with any evidence.  Consequently, the Board finds the November 2011 medical opinion to be the most probative evidence of record as to whether the Veteran's current bilateral hearing loss disability is related to service. 

The Board has considered the Veteran's report of bilateral hearing loss beginning in-service, which suggests the possibility that he has had a continuity of decreased hearing acuity from service.  The Board is aware of the provisions of 38 C.F.R. § 3.303(b) (2014), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a). Cf. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  That said, while the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385 (2014) to be considered a hearing loss disability for VA purposes.  Considering the Veteran's report of bilateral hearing loss beginning in service, but with a lack of diagnosis until 2011, the Board does not find that the Veteran's lay reports, to the extent that they articulate continuity of symptomatology, alone are sufficient to establish entitlement to service connection for a bilateral hearing loss disability in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's general contentions that his bilateral hearing loss disability was incurred in or is otherwise related to his active service, given the Veteran's lack of demonstrated medical expertise, the Board finds that the November 2011 medical opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss disability and his service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology.  See id.; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, bilateral hearing loss disability was not medically diagnosed until decades after service in 2011.  No medical professional has ever linked the Veteran's current bilateral hearing loss disability to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Board does not find the Veteran competent to diagnose a hearing loss disability for VA purposes based on the provisions of 38 C.F.R. § 3.385 and ultimately finds the Veteran's contentions of a relationship between his current bilateral hearing loss disability and his service heavily outweighed by the November 2011 medical opinion.  The Board concludes that the preponderance of the evidence is against the claim and that service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 


ORDER

Service connection for bilateral hearing loss disability is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


